Winslow, C. J.
(dissenting). I think the award is wrong. The finding that the slight accident with the barrel was the proximate cause of the adenitis is founded on the merest conjecture. It is clear that there was no break or laceration of the skin, and it is equally clear that if the presence of the germs was due to a traumatic injury there must have been a break in the skin to give them entrance. As I read the testimony, no physician would venture a serious opinion that the respondent’s disease was caused by the barrel incident. There was a bare possibility and no more. Awards cannot properly be founded on bare possibilities.